Citation Nr: 0300033	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  99-14 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, 
Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from March 1951 to March 
1953.  This appeal initially came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  By a remand 
issued in November 2000, the Board directed further 
development.  The claim now returns for appellate review.

During the pendency of the claim on appeal, the veteran 
submitted additional claims, in particular, a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  This claim was also accepted as a claim of 
entitlement to an increased evaluation for each disability 
for which the veteran had been granted service connection.  
In addition, the veteran sought service connection for 
hearing loss and for tinnitus.  The record before the 
Board does not reflect that the veteran has disagreed with 
or appealed any decision as to these claims, although the 
record before the Board does not reflect that all claims 
submitted during the pendency of this appeal have been 
adjudicated.  None of these issues are before the Board 
for appellate review at this time.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
evidence necessary for an equitable disposition of the 
claim addressed in this decision has been obtained.

2.  The veteran served in combat, and his statements that 
he was treated for hepatitis in service are accepted as 
accurate.

3.  There is no clinical evidence or opinion indicating 
that the veteran currently suffers a disability due to 
hepatitis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hepatitis have not been met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for hepatitis on the basis that he was treated 
for hepatitis in service.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law removes the requirement that a veteran 
present a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date, and thus applies to the claim before the Board on 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provides that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, requires the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented or secured.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date (with the exception of the amendments to 38 C.F.R. § 
3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is 
no issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

By the discussion in the Board's November 2000 decision, 
the Board specifically notified the veteran of the 
provisions of the VCAA and VA's duties to the veteran.  
The Board informed the veteran that the National Personnel 
Records Center (NPRC) would be responsible for searching 
for service medical records, morning reports, sick call 
reports, and reports from the Surgeon General's Office.  
The Board's decision also informed the veteran of 
alternate sources of evidence that the veteran could 
provide, and indicated that he should identify providers 
who treated him after service for the claimed disorder. 

The veteran was again informed, by a January 2001 letter 
from the RO, that he could submit alternate evidence to 
support his claim for service connection for hepatitis.  
The veteran was informed that he should identify the 
providers who treated him for hepatitis following service 
and provide authorization for release of that information 
to VA.  The veteran was also informed that he could 
contact the providers directly to speed up the development 
of his claim. 

A letter to the veteran in July 2001 again notified the 
veteran of enactment of the VCAA, notified the veteran of 
VA's duties to notify and assist him, and identified the 
evidence necessary to establish a claim of service 
connection.  A report of contact dated in August 2001 
reflects that the RO attempted to contact the veteran but 
was unable to do so.

By a letter provided to the veteran and to the veteran's 
attorney in May 2002, the veteran was again notified of 
the types of evidence necessary to substantiate a claim, 
and of the types of evidence the veteran could submit or 
identify, and assistance VA could render an obtaining 
identified information.  This letter was provided in 
reference to additional claims submitted by the veteran 
during the pendency of this appeal.

Finally, a supplemental statement of the case (SSOC) was 
provided to the veteran in June 2002.  That SSOC informed 
the veteran and his attorney that the veteran had not 
responded to requests for information in connection with 
the veteran's appeal and informed the veteran and his 
representative that NPRC was unsuccessful in finding 
morning reports, sick reports, or Surgeon General's Office 
reports for the veteran.

The duties to inform the veteran of the evidence necessary 
to substantiate his claim for service connection for 
hepatitis, to notify him regarding his responsibility and 
VA's responsibility for obtaining such evidence, and the 
duty to assist the veteran in developing the facts of the 
claim, including as specified in the VCAA, have been met 
in this case.
  
Applicable Laws and Regulations, Service Connection Claims

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service 
of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may also be granted 
where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service and still has 
the condition.  38 C.F.R. § 3.303(b). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The veteran's DD Form 214 indicates that he is a recipient 
of the Combat Infantryman Badge.  The Board notes that 38 
U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of 
war, lay evidence of in-service incurrence or aggravation 
of a disease or injury shall be accepted if consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the lack of official record of 
such incurrence or aggravation during service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); see also 
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 
38 C.F.R. § 3.304(d).  However, 38 U.S.C.A. § 1154(b) does 
not address the questions of the existence of a present 
disability or of a causal relationship between such 
disability and service.  See also Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995).

In order for a claim to be granted, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or 
medical evidence); and of a nexus between the inservice 
injury or disease and the current disability (established 
by medical evidence).  See generally Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

By a claim submitted in March 1998, the veteran sought 
service connection for hepatitis, stating that he was 
treated for hepatitis in 1952 while stationed in Japan.  A 
previous attempt to obtain service clinical records for 
the veteran, in connection with claims for service 
connection for other disorders, had apparently revealed 
that service medical records were unavailable.  The 
veteran was requested to complete information needed to 
reconstruct service medical data (NA Form 13055).  The 
veteran returned that form in June 1998, and the RO 
provided the additional information to NPRC.  By a 
response provided in October 1998, the NPRC indicated that 
the veteran's records, if located in that facility in 
1973, were presumed to have been destroyed in a fire at 
that facility.

In such cases, in addition to the duties imposed by the 
VCAA, VA's duty to assist is heightened and includes an 
obligation to search alternative forms of records which 
support the veteran's case.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  There is also a heightened 
obligation to explain findings and to carefully consider 
the benefit of the doubt rule in cases where records are 
presumed destroyed while in the possession of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  As noted above, the Board's November 2000 remand 
directed the RO to ask NPRC to search for service medical 
records, morning reports, sick call reports, and reports 
from the Surgeon General's Office and also inform the 
veteran of alternate sources of evidence that he might 
submit.  However, no additional governmental records from 
any source were located, and the veteran was so notified.  
The veteran did not supply or identify any additional 
relevant records.  In the absence of such assistance from 
the veteran, no further development can be conducted, and 
even the heightened duty present in cases where records 
were destroyed by the fire at NPRC has been met. 

The only available service record for the veteran is a 
report of separation, DD Form 214.  The report of 
separation reflects the veteran's service dates, 
decorations and awards, but does not provide information 
as to whether the veteran was treated for hepatitis.  
Among other service awards and decorations, as noted 
above, the veteran received a Combat Infantryman Badge.  

Post-service private clinical records dated in June 1991 
reflect that the veteran provided a past medical history 
of having hepatitis, of unidentified type, in 1952, during 
military service.  June 1991 clinical records do not 
reflect a medical diagnosis of hepatitis, are devoid of 
evidence that the veteran was treated for hepatitis, and 
are devoid of any evidence that the veteran complained of 
current residuals of hepatitis.  

Private inpatient clinical records dated in December 1991, 
including the complete admission history and physical, and 
a discharge summary, and private outpatient clinical 
records dated from December 1991 to August 1993, are 
devoid of any reference to hepatitis, either by history or 
by current symptoms or clinical findings.  An October 1992 
private medical statement is similarly devoid of any 
reference to hepatitis.  The report of private examination 
conducted in June 2002 and September 2000 is also devoid 
of any reference to hepatitis.

VA clinical records from December 1992 through April 1993, 
the report of a September 1999 VA psychiatric examination, 
the report of an August 2002 VA audiology examination, and 
Fayetteville VA Medical Center outpatient treatment 
records through December 2000, are devoid of evidence of 
complaints of hepatitis, treatment for hepatitis, or 
diagnosis of hepatitis.

By a statement dated in February 1999 and submitted in 
March 1999, the veteran's aunt stated that the veteran was 
not a carrier of hepatitis prior to his entry into 
service.

The Board's November 2000 remand, as noted above, advised 
the veteran that he could submit statements from service 
medical personnel or from individuals who served with him, 
as well as post-service employment physical examinations 
or clinical evidence from providers from whom he received 
treatment for hepatitis, especially soon after discharge.  
The RO was directed to request records from the Surgeon 
General's office and to obtain any VA medical records not 
already associated with the claims file relevant to the 
veteran's claim on appeal.

Analysis

The appellant is a combat veteran and has reported being 
treated for hepatitis in service.  Post-service clinical 
records demonstrate that, at least on one occasion, the 
veteran provided a history of having incurred hepatitis in 
service.  That reference to past history of an episode of 
treatment of hepatitis, accepted by the Board as accurate, 
does not, however, provide medical evidence of a clinical 
diagnosis of any current hepatitis disability, and the 
provider did not assign or note such a diagnosis.

The post-service private and VA clinical records are 
devoid of evidence that the veteran has complained of 
symptoms of hepatitis, has sought treatment for hepatitis, 
or has been diagnosed as having any current residuals of 
hepatitis.  The clinical records are similarly devoid of 
evidence that the veteran has requested laboratory 
examination to determine if he has hepatitis, and, if so, 
what type of hepatitis.  The clinical records associated 
with the claims file are devoid of evidence that 
laboratory examination for hepatitis has been recommended 
or conducted. 

The Board assumes that the veteran's statement that he was 
treated for hepatitis during military service is accurate.  
Although the veteran has alleged that he is entitled to 
service connection for hepatitis, he has not stated that 
he has any current symptoms or disability related to the 
episode of in-service hepatitis.  No clinical record 
associated with the claims file indicates that there are 
current clinical findings resulting from an in-service 
episode of hepatitis.  The veteran has not identified any 
additional clinical records which might be obtained, nor 
has the veteran provided any allegation that he has 
current disability due to the claimed in-service 
incurrence of hepatitis.  

The law specifically limits entitlement to service 
connection to disease or injury which results in 
disability.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that the term 
"disability" as used for VA purposes refers to impairment 
of earning capacity due to disease, injury, or defect, 
rather than to the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A history of 
hepatitis does not cause any impairment of earning 
capacity and is not a disease entity.  In Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted, 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . . In the absence of 
proof of a present disability there can be no valid 
claim."  

The statement from the veteran's aunt suggests that she 
believes that the veteran is now a carrier of hepatitis.  
However, even assuming that the aunt's belief is medically 
accurate, the fact that the veteran is a "carrier" of 
hepatitis, in the absence of any allegation of symptoms or 
disability related to being a "carrier," is not evidence 
of a disability for which service connection may be 
granted.  

In summary, the medical evidence demonstrates no current 
diagnosis of hepatitis or disability related to a past 
history of hepatitis.  The veteran's statement that he had 
hepatitis in service is assumed to be true, but that lay 
statement is not sufficient evidence that the veteran has 
a current disability to warrant a grant of entitlement to 
service connection, in the absence of supporting clinical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In the absence of medical or lay evidence or allegation 
that supports the claim, the Board is unable to find such 
a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).



ORDER

The claim of entitlement to service connection for 
hepatitis is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

